900 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jo Ann Taylor WOOD, Plaintiff-Appellant,v.CITY OF DURHAM, Department of Finance and ManagementServices, Defendants-Appellees.
No. 89-1785.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 12, 1990.Decided:  March 29, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Norwood Carlton Tilley, Jr., District Judge.  (C/A No. 88-304-D-C)
Jo Ann Taylor Wood, appellant pro se.
Richard Lee Rainey, Womble, Carlyle, Sandbridge & Rice, Winston-Salem, N.C., for appellees.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jo Ann Taylor Wood appeals from the district court's order denying relief under 42 U.S.C. Secs. 2000e et seq.    Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Wood v. City of Durham, CA-88-304-D-C (M.D.N.C. Aug. 10, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED